                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    DEREK PERRY BAKER,                                   Case No. 2:17-CV-2746 JCM (BNW)
                 8                                         Plaintiff(s),                      ORDER
                 9           v.
               10     NATIONAL IMPROVEMENT FUND LLC,
               11                                        Defendant(s).
               12
               13            Presently before the court is Magistrate Judge Leen’s report and recommendation
               14     (“R&R”). (ECF No. 7). No objections have been made and the time to do so has passed.
               15     Judge Leen recommends denying pro se plaintiff Derek Perry Baker’s application to proceed in
               16     forma pauperis and dismissing his complaint for lack of jurisdiction. (ECF No. 7). Plaintiff
               17     filed a complaint that indicated the action was “removed from state court.” (ECF No. 1).
               18     However, a plaintiff may not remove a case to federal court. Only a defendant may remove an
               19     action to federal court. 28 U.S.C § 1441. Plaintiff’s complaint in state court was dismissed with
               20     prejudice and his appeal with the Nevada Supreme Court was also dismissed. (ECF No. 7).
               21            Plaintiff appears to be filing a federal case in an attempt to appeal an adverse state court
               22     judgment. He has not brought suit under a federal question or invoked the court’s diversity
               23     jurisdiction. (ECF No. 1). There is no possibility the jurisdictional defect can be cured by
               24     amendment because plaintiff brings only Nevada negligence claims against Nevada citizens.
               25            This court “may accept, reject, or modify, in whole or in part, the findings or
               26     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
               27     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
               28

James C. Mahan
U.S. District Judge
                1     determination of those portions of the [report and recommendation] to which objection is made.”
                2     28 U.S.C. § 636(b)(1).
                3             Where a party fails to object, however, the court is not required to conduct “any review at
                4     all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
                5     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
                6     magistrate judge’s report and recommendation where no objections have been filed. See United
                7     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
                8     employed by the district court when reviewing a report and recommendation to which no
                9     objections were made).
              10              Nevertheless, this court conducted a de novo review to determine whether to adopt the
              11      recommendation of the magistrate judge. Upon reviewing the recommendation and attendant
              12      circumstances, this court finds good cause appears to adopt the magistrate judge’s findings in
              13      full.
              14              Accordingly,
              15              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Leen’s R&R
              16      (ECF No. 7) be, and the same hereby is, ADOPTED.
              17              IT IS FURTHER ORDERED that plaintiff’s complaint is hereby DISMISSED.
              18              The clerk is instructed to enter judgment and close the case accordingly.
              19              DATED March 16, 2020.
              20                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
